Citation Nr: 0630552	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-20 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 10 percent disabling.

2.  Entitlement to an increased schedular rating for 
residuals of excision of exostosis from the proximal first 
metatarsal of the right foot, with residuals of a calcaneal 
osteotomy and Achilles lengthening, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to July 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

(Consideration of the veteran's claim for an increased rating 
for service-connected right foot disability is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran's irritable bowel syndrome is evidenced by 
moderate symptoms including frequent episodes of bowel 
disturbance with abdominal distress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected irritable bowel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.114, Diagnostic Code 7319 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for irritable bowel 
syndrome (IBS) effective the day after leaving active 
military service based on several tentative diagnoses in 
service of possible irritable bowel syndrome.  The veteran 
applied for an increase in his 10 percent rating in September 
2002.  A March 2002 VA gastroenterology consultation noted 
that the veteran had a presumed diagnosis of IBS.  The 
veteran complained of increasing constipation with associated 
lower left quadrant abdominal pain and cramps.  He reported 
taking Metamucil, trying to adhere to a high fiber diet, and 
taking Ex-Lax when pain became severe.  The examiner 
discussed a treatment regimen that included the use of 
Metamucil and lactulose.  

A follow-up treatment note dated in July 2002 noted that the 
use of Metamucil and lactulose had helped with the veteran's 
bowel movements.  The veteran also reported noticing little 
specks of blood on the tissue, but no blood in the stool 
itself.  Examination revealed no external hemorrhoids, but 
one was palpated just inside the anal opening.  The examiner 
opined that the veteran's rectal bleeding was "most 
probably" secondary to a hemorrhoid.  Suppositories were 
recommended, and a referral was made for a colonoscopy.  An 
October 2002 endoscopy was reported as normal.  

Voluminous VA and private medical treatment records for the 
period from October 2002 through March 2005 show no 
complaints of or treatment for IBS.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's IBS is rated utilizing the criteria found at 
Diagnostic Code 7319.  38 C.F.R. § 4.114.  Under Diagnostic 
Code 7319, a non-compensable (zero percent) rating is for 
application when there is mild disability evidenced by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is for application 
when there is moderate disability evidenced by frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is for application when there is severe 
disability evidenced by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

Here, the veteran's disability picture more nearly 
approximates the criteria required for the currently assigned 
10 percent rating, and a higher rating is not warranted.  At 
his March 2002 gastroenterology consultation, the veteran 
complained of increasing constipation with associated lower 
left quadrant abdominal pain and cramps.  The follow-up 
treatment note dated in July 2002 noted that the use of 
Metamucil and lactulose had helped with his bowel movements.  
The reported specks of blood were determined to be most 
probably secondary to a hemorrhoid.  The October 2002 
endoscopy was reported as normal.  Significantly, the 
voluminous treatment records since the 2002 consultations 
contain no mention of complaints or treatment related to the 
veteran's service-connected IBS, which strongly suggest that 
the veteran has not experienced nearly constant abdominal 
distress.  

The medical evidence of record does not support a higher 
award because, while the veteran complains of increasing 
constipation with associated lower left quadrant abdominal 
pain and cramps, there is no evidence of diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, as is required for the award of 
the higher (30 percent) rating.  In sum, a higher evaluation 
of the veteran's irritable bowel syndrome, currently rated as 
10 percent disabling is not warranted, and the claim is 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002 and May 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to increased ratings, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and seven supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, in correspondence dated in May 2006, the 
veteran was provided notice regarding the award of ratings 
and effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 10 percent disabling, is denied.


REMAND

As noted, when an increase in the assigned evaluation of a 
service-connected disability is at issue, it is the present 
level of disability that is of primary concern.  Francisco, 
supra.  The Board cannot determine the present level of 
disability of the right foot because, at the time of the 
veteran's most recent VA examination in May 2005, he was 
convalescing from an operation on his right heel and ankle 
that had been conducted two months earlier in March 2005.  
That surgery involved lengthening of the right Achilles 
tendon, right medial calcaneal displacement osteotomy, a Hoke 
fusion, and internal fixation using two screws, and resulted 
in post-operative complications.  (The calcaneal osteotomy 
and Achilles lengthening residuals, including osteomyelitis, 
were subsequently included by the RO as part of the service-
connected right foot disability.  This was done by way of an 
April 2006 rating decision.)

The examiner noted that the veteran was completely non-weight 
bearing on his right leg, and, in fact, arrived for his 
examination in a wheelchair with his right foot in a splint 
and with a dressing covering the sutures at the site of the 
incision at the right heel.  The examiner noted that the 
veteran had been undergoing several weeks of postoperative 
intravenous antibiotic treatment as a result of development 
of osteomyelitis at the right ankle, and that the veteran was 
to have hardware removed from his right hindfoot the next 
day.  

While the examiner evidently provided the best examination he 
could under the circumstances, because the examination was 
conducted while the veteran was still recovering from surgery 
to the right foot, the Board finds that the report of the 
examination cannot accurately reflect the present level of 
disability of the veteran's service-connected disability.  In 
fact, the record shows that subsequent to this examination 
the veteran was readmitted to the hospital for additional 
treatment related to osteomyelitis at the right ankle, and he 
was placed on light duty at his job as a postal worker until 
at least October 2005.  Under these circumstances, the Board 
finds it necessary to remand for another VA examination of 
the right foot now that he has presumably recovered from his 
surgery and any postoperative complications.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the current 
degree of disability related to 
residuals of the excision of 
exostosis from his proximal first 
metatarsal of the right foot with 
calcaneal osteotomy and Achilles 
lengthening with osteomyelitis.  

In determining the degree of the 
veteran's specific service-connected 
disability, the examiner should take 
into account functional loss due to 
pain, and pain on use and during 
flare-ups; weakened movement, excess 
fatigability, and incoordination; 
and the effects of the disability on 
the veteran's ordinary activity.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The examiner is asked to report his 
objective findings in detail, and 
then to summarize the collective 
effects of the service-connected 
disability (including functional 
losses) in terms of "moderate," 
"moderately severe," or "severe" 
foot disability.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of all 
information and evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


